UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4154



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RICHARD CRAIG MOON,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cr-00638-GRA-1)


Submitted:   October 23, 2008            Decided:   November 24, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Craig Moon appeals his conviction and 180-month

sentence following his guilty plea to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),

924(e) (2006).       Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Moon’s    sentence    is   reasonable,     but    concluding    there       are   no

meritorious     grounds    for   appeal.         Moon   has   filed    a    pro   se

supplemental     brief     challenging      his     armed     career       criminal

designation.1     We affirm.

            This court will affirm a sentence imposed by the district

court if it is within the statutorily prescribed range and is

reasonable.     United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).     The court reviews Moon’s sentence under a deferential

abuse of discretion standard.        See Gall v. United States, 128 S.

Ct. 586, 590 (2007).

            The first step in this review requires the court to

ensure that the district court committed no significant procedural

error, such as improperly calculating the guideline range.                   United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied, 128

S. Ct. 2525 (2008).         The court then considers the substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.        Gall, 128 S. Ct. at 597.              We may


     1
         The Government elected not to file a brief.

                                      2
presume that a sentence within a properly calculated guideline

range is reasonable.     United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007); Rita v. United States, 127 S. Ct. 2456 (2007)

(upholding our presumption of reasonableness).

           In imposing the sentence, the district court considered

the properly calculated advisory guideline range and the factors

under 18 U.S.C. § 3553(a) (2006).      Because Moon had three or more

prior convictions for a “violent felony” and/or “serious drug

offense” committed on occasions different from one another, he was

an armed career criminal subject to a mandatory minimum sentence of

180   months’   imprisonment   under   §   924(e)   and   U.S.    Sentencing

Guidelines Manual (“USSG”) § 4B1.4 (2006).2         We conclude that the

180-month sentence imposed by the district court was reasonable.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Moon’s conviction and sentence.           This

court requires that counsel inform Moon, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If Moon requests that a petition be filed,             but counsel

believes that such a petition would be frivolous, then counsel may




      2
       We have considered Moon’s pro se challenge to the armed
career criminal designation and find that his unsupported and
conclusory allegations fail to establish the invalidity of his
prior convictions. See United States v. Jones, 977 F.2d 105, 109
(4th Cir. 1992).

                                   3
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Moon.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                4